1    JESS R. MARCHESE, ESQ.
     Nevada bar # 8175
2
     601 S. Las Vegas Boulevard
3    Las Vegas, NV 89101
     (702) 385-5377 Fax (702) 474-4210
4    marcheselaw@msn.com
5
     Attorney for Defendant –PRINCE

6

7                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
8                                        ***
9
     UNITED STATES OF AMERICA,           )                   2:16-CR-225-GMN
10                                       )
11
                                         )
                 Plaintiff,              )             STIPULATION AND ORDER
12                                       )
     v.                                  )
13
                                         )
14   JOHN PRINCE,                        )
                                         )
15               Defendant.              )
     ____________________________________)
16

17           STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING
18
            IT IS HEREBY STIPULATED AND AGREED by and between JESS R. MARCHESE,
19
     ESQ. Counsel for Defendant JOHN PRINCE and SUSAN CUSHMAN, Assistant United States
20
     Attorney, that sentencing currently scheduled for May 2, 2019 at 11:00 a.m., be vacated and reset
21
     to a date and time convenient to the court.
22
            This Stipulation is entered into for the following reasons:
23
             1. Counsel for the defendant has spoken to his out of custody client and he has no
24

25
                 objection to the request for continuance.

26           2. Counsel for the defendant has spoken to counsel for the United States and she has no
27
                 objection to the continuance.
28


                                                     -1-
1          3. Counsel for the United States would like additional time to respond to the Mr.
2
               Prince’s sentencing memorandum.
3
           4. For all the above-stated reasons, the ends of justice would best be served by a
4

5
               continuance of the Sentencing Hearing to a date and time convenient to the Court for

6              approximately thirty (30) days.
7          This is the second request for continuance filed herein.
8
                  DATED: April 30, 2019
9

10

11          /S/                                         /S/
     JESS R MARCHESE, ESQ.                       SUSAN CUSHMAN, ESQ.
12
     601 S. Las Vegas Blvd.                      Assistant United States Attorney
13   Las Vegas, Nevada 89101                     501 Las Vegas Blvd South #1100
     Attorney for Defendant                      Las Vegas, Nevada 89101
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
1    JESS R. MARCHESE, ESQ.
     Nevada bar # 8175
2
     601 S. LV Boulevard
3    Las Vegas, NV 89101
     (702) 385-5377 Fax (702) 474-4210
4    marcheselaw@msn.com
5
     Attorney for Defendant-PRINCE

6

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8                                           ***
9
     UNITED STATES OF AMERICA,           )                      2:16-CR-225-GMN
10                                       )
11
                                         )
                 Plaintiff,              )
12                                       )
     v.                                  )
13
                                         )
14   JOHN PRINCE,                        )
                                         )
15               Defendant.              )
     ____________________________________)
16

17
                                             FINDINGS OF FACT
18
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
19
     Court finds:
20
            This Stipulation is entered into for the following reasons:
21
             1. Counsel for the defendant has spoken to his out-of-custody client and he has no
22

23                  objection to the request for continuance.

24           2. Counsel for defendant has spoken to United States’ counsel and she has no objection
25
                    to the continuance.
26
             3. Counsel for the United States would like additional time to respond to the Mr.
27

28
                    Prince’s sentencing memorandum.

             4. For all the above-stated reasons, the ends of justice would best be served by a
                                                        -3-
1    continuance of the Sentencing Hearing to a date and time convenient to the Court for
2
     approximately thirty (30) days.
3
            This is the second request for continuance filed herein.
4

5

6

7
                                                 ORDER

8
            IT IS HEREBY ORDERED that the Hearing currently scheduled for May 2, 2019, at

9    11:00 a.m., be continued to the 3rd                  July
                                             day of__________________________, 2019 at
     10:00 a.m. in Courtroom 7D before Chief Judge Gloria M. Navarro
10

11

12
                          1
            DATED this ______ day of May, 2019.

13

14
                                                  ________________________________________
                                                  U.S. DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
